DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Herman Paris on 8/23/2022.
The application has been amended as follows: 
		1. (Currently Amended) A power consumption acquiring method performed by a power consumption control device including a correlation database that stores data indicating a correlation between an operation state and power consumption of at least one household information communication device, the method comprising:
		acquiring operation state information from each household information communication device, said operation state information including a plurality of operation states for each of a plurality of functions of each household information communication device, said plurality of operation states including at least communication loads of the functions and information regarding whether the functions are operating or stopped;
		acquiring power consumption of each household information communication device by referring to the correlation database by using the operation state information, said correlation database including a plurality of patterns of the plurality of operation states for each of the plurality of functions; 
		presenting power consumption information by function for the at least one household information communication device, based on the power consumption of each household information communication device,
		selecting a control target household information communication device for power consumption reduction, by selecting at least one of 
			the household information communication device that is in an active-waiting state, or 
			the household information communication device that is in an operation state and has a throughput value which is smaller than a predetermined threshold value; 
		transmitting control information for the power consumption reduction to the selected control target household information communication device; and
		controlling the selected control target household information communication device to transition to the energy saving mode,
		wherein in a case where the power consumption corresponding to the acquired operation state information does not match any of the plurality of the patterns in the correlation database, the power consumption is calculated based on the operation state information and a predetermined calculation equation, and
wherein the plurality of functions includes at least a function of a WAN controller, a function of a LAN controller, a function of an IP call control unit, a function of a wireless LAN controller and a function of a security control unit.

		2-4. (Canceled) 

		5. (Previously Presented) An environmental contribution acquiring method comprising:
	the method according to claim 1; and
		calculating environmental contribution by multiplying an amount of the power consumption reduced as a result of the power consumption reduction by a CO2 emission source unit of measurement.

		6. (Currently Amended) A power consumption control device comprising:
		a correlation database configured to store data indicating a correlation between an operation state and power consumption of at least one household information communication device; and
		a processor programmed to execute a process including
			acquiring operation state information from each household information communication device, said operation state information including a plurality of operation states for each of a plurality of functions of each household information communication device, said plurality of operation states including at least communication loads of the functions and information regarding whether the functions are operating or stopped,
			acquiring power consumption of each household information communication device by referring to the correlation database by using the operation state information, said correlation database including a plurality of patterns for each of the plurality of operation states of the plurality of functions, 
			presenting power consumption information by function for the at least one household information communication device, based on the power consumption of each household information communication device,
			selecting a control target household information communication device for power consumption reduction, by selecting at least one of
			the household information communication device that is in an active-waiting state, or 
			the household information communication device that is in an operation state and has a throughput value which is smaller than a predetermined threshold value; 
			transmitting control information for the power consumption reduction to the selected control target household information communication device; and
			controlling the selected control target household information communication device to transition to the energy saving mode,
			wherein the process further includes:
			in a case where the power consumption corresponding to the acquired operation state information does not match any of the plurality of the patterns in the correlation database, calculating the power consumption based on the operation state information and a predetermined calculation equation, and
			wherein the plurality of functions includes at least a function of a WAN controller, a function of a LAN controller, a function of an IP call control unit, a function of a wireless LAN controller and a function of a security control unit.


		7. (Canceled) 

		8. (Previously Presented) The power consumption control device according to claim 6, wherein the process further includes
		calculating environmental contribution by multiplying an amount of the power consumption reduced as a result of the power consumption reduction by a CO2 emission source unit.

		9. (Previously Presented) The power consumption acquiring method according to claim 1, wherein the predetermined calculation equation is P[W] = αX + β + γ + δ +..., and
		wherein X indicates a throughput [bps], α indicates a predetermined coefficient, β indicates a constant term by an IP call, γ indicates a constant term by a FW (security control unit), and δ is a constant term for a predetermined function.

		10. (Previously Presented) The power consumption acquiring method according to claim 1, wherein the operation state information further includes information indicating that the household information communication device has a storage cell and information about a remaining amount of the storage cell, and 
		wherein the method further includes
determining whether the remaining amount of the storage cell is equal to or greater than a predetermined threshold value; and
controlling the household information communication device that has the remaining amount of the storage cell is equal to or greater than the predetermined threshold value to reduce a power consumption of a commercial use power source by discharging the storage cell.

		11. (Canceled)

REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance:	
	In reference to claim 1, applicant has amended the claim to include operation state information including a plurality of operation states for each of a plurality of functions of each household information communication device, said plurality of operation states including at least communication loads of the functions and information regarding whether the functions are operating or stopped, a correlation database including a plurality of patterns of the plurality of operation states for each of the plurality of functions, wherein the plurality of functions includes at least a function of a WAN controller, a function of a LAN controller, a function of an IP call control unit, a function of a wireless LAN controller and a function of a security control unit. Examiner agrees that the prior references of record do not explicitly disclose these teachings in combination with the prior listed features and structure of claim 1 filed on 02/22/2022.
	Upon further searching, no references found, individually nor in combination, explicitly teach the limitations listed above in combination with the other limitations listed in the amended claim 1.
	In reference to claim 6, this independent claim recites a power consumption control device with the same limitations and features listed in the amended claim 1, and is thus similarly allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A. LATHAM whose telephone number is (571)272-0950. The examiner can normally be reached Monday through Friday 9:00 a.m. - 5:30 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIM HUYNH can be reached on 540-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORY A. LATHAM/Examiner, Art Unit 2186                                                                                                                                                                                                        


/KIM HUYNH/Supervisor Patent Examiner, Art Unit 2186